

STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this "AGREEMENT") is dated as of December 27,
2010, by and between Sanswire Corp., a Delaware corporation (the "COMPANY"), and
Michael K. Clark (the "PURCHASER"); and
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchaser,
and the Purchaser, desires to purchase from the Company, 3,333,333 shares of
Common Stock (as defined below) at the Closing.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
 
ARTICLE I. DEFINITIONS
 
1.1 DEFINITIONS. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:
 
"BUSINESS DAY" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.
 
"CLOSING" means the closing of the purchase and sale of Shares pursuant to
Section 2.1.
 
"COMMON STOCK" means the common stock of the Company, $0.00001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.
 
"EXCHANGE ACT" means the Securities Exchange Act of 1934, as amended.
 
"LIENS" means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
"PURCHASE PRICE" equals $250,000.


"PERSON" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
"RULE 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Securities and Exchange Commission
(the “SEC”) having substantially the same effect as such Rule.


 
 

--------------------------------------------------------------------------------

 


"SECURITIES ACT" means the Securities Act of 1933, as amended.
 
"SHARES" means the 3,333,333 shares of Common Stock issued to the Purchaser
pursuant to this Agreement.
 
"TRADING DAY" means (i) a day on which the Common Stock is traded on a trading
market, or (ii) if the Common Stock is not quoted on a trading market, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
Pink OTC Markets Inc. (or any similar organization or agency succeeding its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) and (ii) hereof, then Trading
Day shall mean a Business Day.
 
ARTICLE II. PURCHASE AND SALE
 
2.1 CLOSING.  On the terms and subject to the conditions set forth in this
Agreement, at the Closing, the Purchaser shall purchase from the Company, and
the Company shall issue and sell to the Purchaser, 3,333,333 shares of Common
Stock for the Purchase Price, which Purchase Price the Parties agree Purchaser
has previously paid to the Company in connection with that certain Escrow and
Stock Purchase Agreement dated September 29, 2010 by and among the Purchaser,
the Company and Hinshaw & Culbertson LLP. Upon satisfaction of the conditions
set forth in Section 2.2, the Closing shall occur at the offices of the Company.
 
2.2 CLOSING CONDITIONS; DELIVERIES.
 
(a) As a condition to the Purchaser’s obligations hereunder, at the Closing, the
Company shall deliver or cause to be delivered to the Purchaser the following:
 
(i) this Agreement duly executed by the Company; and
 
(ii) a certificate evidencing the Shares registered in the name of the
Purchaser.
 
(b) As a condition to the Company’s obligations hereunder, at the Closing
(unless otherwise noted below), the Purchaser shall deliver or cause to be
delivered to the Company the following:
 
(i) this Agreement duly executed by the Purchaser; and
 
(ii) the Purchase Price for the Shares, which Purchase Price the Parties agree
Purchaser has previously paid to the Company in connection with that certain
Escrow and Stock Purchase Agreement dated September 29, 2010 by and among the
Purchaser, the Company and Hinshaw & Culbertson LLP.


 
2

--------------------------------------------------------------------------------

 


ARTICLE III. REPRESENTATIONS AND WARRANTIES
 
3.1 REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company hereby makes the
following representations and warranties as of the date hereof to the Purchaser:
 
(a) ORGANIZATION. The Company is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable).


 (b) AUTHORIZATION; ENFORCEMENT. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company in connection herewith. This Agreement has been duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors' rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) in so far as indemnification and contribution
provisions may be limited by applicable law.
 
(c) NO CONFLICTS. The execution, delivery and performance of this Agreement by
the Company, the issuance and sale of the Shares and the consummation by the
Company of the transactions contemplated hereby do not and will not conflict
with or violate any provision of the Company's certificate of incorporation,
bylaws or other organizational or charter documents.


(d) ISSUANCE OF THE SHARES. The Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens.


The Purchaser acknowledges and agrees that the Company does not make and has not
made any representations and warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.1.


3.2 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. The Purchaser hereby
represents and warrants as of the date hereof to the Company as follows:
 
 
3

--------------------------------------------------------------------------------

 
 
(a) AUTHORITY. The Purchaser is an individual with full right, power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. This Agreement
has been duly executed by the Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors' rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(b) INVESTMENT INTENT.  The Purchaser understands that the Shares are
"restricted securities" and have not been registered under the Securities Act or
any applicable state securities law and may not be offered for sale, sold,
assigned or transferred unless (i) subsequently registered under the Securities
Act, or (ii) the Purchaser shall have delivered to the Company an opinion of
counsel in a form acceptable to the Company to the effect that such Shares to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (iii) the Purchaser provides the Company
with assurances and proper documentation including an opinion of counsel that
such Shares can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act (or a successor rule thereto).  The
Purchaser is acquiring the Shares as principal for its own account for
investment purposes only and not with a view to or for distributing or reselling
such Shares or any part thereof, has no present intention of distributing any of
such Shares and has no arrangement or understanding with any other Persons
regarding the distribution of such Shares. The Purchaser does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares. The Purchaser understands that any sale of the
Shares made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Shares under circumstances in which the seller (or the Person through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC promulgated
thereunder  The Purchaser further understands that neither the Company nor any
other Person is under any obligation whatsoever to register the Shares under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.
 
(c) PURCHASER STATUS. At the time the Purchaser was offered the Shares, it was,
and at the date hereof, it is, an "accredited investor" as defined in Rule
501(a) under the Securities Act. The Purchaser is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act.
 
(d) EXPERIENCE OF THE PURCHASER. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.
 
 
4

--------------------------------------------------------------------------------

 
 
(e) GENERAL SOLICITATION. The Purchaser is not purchasing the Shares as a result
of any advertisement, article, notice, website posting or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television, internet or radio or presented at any seminar or any
other general solicitation or general advertisement.


(f) RELIANCE ON EXEMPTIONS. The Purchaser understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying on the truth and accuracy of, and the Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares.


(g) INFORMATION.  The Purchaser and its advisors have been furnished with all
materials relating to the business, finances and operations of the Company and
all materials relating to the offer and sale of the Shares which have been
requested by the Purchaser.  The Purchaser and its advisors have been afforded
the opportunity to ask questions of the Company.  The Purchaser understands that
its investment in the Shares involves a high degree of risk.  The Purchaser has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Shares.


(h) NO GOVERNMENTAL REVIEW.  The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
 
(i) CERTAIN TRADING ACTIVITIES. The Purchaser has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with the
Purchaser, engaged in any transaction in the securities of the Company
(including without limitation, any short sales (as defined in Rule 200
promulgated under the Exchange Act) involving the Company’s securities) during
the period commencing as of the time that such Purchaser was first contacted by
the Company regarding the specific investment in the Company contemplated by
this Agreement and ending immediately prior to the execution of this Agreement
by the Purchaser.


The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV. OTHER AGREEMENTS OF THE PARTIES


4.1 TRANSFER RESTRICTIONS.
 
(a) The Purchaser hereby agrees that the Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Shares other than pursuant to an effective registration statement or
Rule 144, to the Company or to an Affiliate of a Purchaser, the Company shall
require the transferor thereof to provide to the Company an opinion of counsel,
the form and substance of which opinion shall be satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Shares under the Securities Act. As a condition of transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights and obligations of a Purchaser under this Agreement.
 
(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Shares in the following form:
 
THESE SHARES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED, OFFERED, SOLD OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE ACCEPTABLE TO THE COMPANY.
 
(c) Certificates evidencing the Shares shall not be required to contain any
legend (including the legend set forth in Section 4.1(b)), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Shares pursuant to Rule
144 (assuming the transferor is not an affiliate of the Company), or (iii) if
such Shares are eligible for sale under Rule 144 (provided that the Purchaser
provides the Company with reasonable assurances and proper documentation
including an opinion of counsel that such Shares are eligible for sale,
assignment or transfer under Rule 144), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the SEC). The Company
agrees that following such time as such legend is no longer required under this
Section 4.1(c), it will, following the delivery by the Purchaser to the Company
or the Company's transfer agent of a certificate representing Shares issued with
a restrictive legend (such date, the "LEGEND REMOVAL DATE") (endorsed or with
stock powers attached, signature guaranteed, and otherwise in a form necessary
to affect the reissuance and/or transfer, if applicable) and proper
documentation, including an opinion of counsel when required, related thereto,
deliver or cause to be delivered to the Purchaser a certificate representing
such Shares that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to any transfer agent
of the Company that enlarge the restrictions on transfer set forth in this
Section.
 
 
6

--------------------------------------------------------------------------------

 
 
(d) The Purchaser agrees that the removal of the restrictive legend from
certificates representing Shares as set forth in this Section 4.1 is predicated
upon the Company's reliance that the Purchaser will sell any Shares pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
such legends will be removed only with proper documentation, including an
opinion of counsel when required, provided to the Company or its transfer agent.


4.2  COMMERCIALLY REASONABLE EFFORTS.  Subject to the terms and conditions of
this Agreement, each of the parties will use its commercially reasonable efforts
in good faith to take, or cause to be taken, all actions, and to do, or cause to
be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to permit consummation of the transactions contemplated
hereby as promptly as practicable and otherwise to enable consummation of the
transactions contemplated hereby and shall use commercially reasonable efforts
to cooperate with the other party to that end.
 
ARTICLE V. MISCELLANEOUS
 
5.1 FEES AND EXPENSES. Unless otherwise provided herein, each party shall pay
all the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby.


5.2 ENTIRE AGREEMENT. This Agreement, together with the exhibits and schedules
tereto, contains the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.  Except as
specifically set forth herein, neither the Company nor the Purchaser makes any
representations, warranties, covenants and undertakings with respect to the
matters set forth herein.
 
5.3 NOTICES. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day, (c)
the second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
5.4 AMENDMENTS; WAIVERS. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
5.5 CONSTRUCTION. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. Each and every
reference to share prices, shares of Common Stock and any other numbers in this
Agreement that relate to the Common Stock, shall automatically be adjusted for
stock splits, stock combinations and other similar transactions that occur with
respect to the Common Stock after the date of this Agreement.
 
5.6 SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. The Company may not assign this Agreement or all or any of its rights
or obligations hereunder without the prior written consent of the Purchaser,
except an assignment in the case of a business combination where the Company is
not the surviving entity, or a sale of all or substantially all of the assets of
the Company, to the entity which is the survivor of such business combination or
the purchaser in such sale. The Purchaser may not assign this Agreement or any
or all of its rights or obligations hereunder without the prior written consent
of the Company; provided, however, that the Purchaser may assign any or all of
its rights under this Agreement to any Person to whom the Purchaser assigns or
transfers any Shares, provided such transfer is in compliance with all federal
and state securities laws and the transferee agrees in writing to be bound, with
respect to the transferred Shares, by the provisions hereof that apply to the
"Purchaser".
 
5.7 NO THIRD-PARTY BENEFICIARIES. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
 
8

--------------------------------------------------------------------------------

 
 
5.8 GOVERNING LAW. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in Brevard County, Florida. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Brevard County, Florida, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by delivering a copy thereof via overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto (including its affiliates, agents, officers, directors and
employees) hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys' fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
5.9 SURVIVAL. The representations and warranties herein shall survive the
Closing and delivery of the Shares.
 
5.10 EXECUTION. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by an email which contains a portable document format
(.pdf) file of an executed signature page, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or .pdf file
signature page were an original thereof.
 
5.11 SEVERABILITY. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the provision that would otherwise be invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable and the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby.
 
 
9

--------------------------------------------------------------------------------

 
 
5.12 REPLACEMENT OF SHARES. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefore, a new certificate or instrument, but only
upon receipt of evidence satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity, if requested. The applicants
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Shares.
 
5.13 REMEDIES. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages the Purchaser and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.
 
5.14 HEADINGS; GENDER.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of this
Agreement.   Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof.  The terms “including,” “includes,” “include” and words of like
import shall be construed as broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
(SIGNATURE PAGE FOLLOWS)
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
SANSWIRE CORP.


By:
 

Name:  Glenn D. Estrella
Title:  President and Chief Executive Officer


Address for Notice:


Sanswire Corp.
State Road 405, Building M6-306A, Room 1400
Kennedy Space Center, FL 32815


Mailing Address:
Mail Code: SWC
Kennedy Space Center, FL 32899


Attn: General Counsel
Fax: 305-356-3630


PURCHASER



 
Michael K. Clark



Address for Notice:
157 Beach 135 Street
Belle Harbor, NY 11694


 
11

--------------------------------------------------------------------------------

 

